Citation Nr: 1334402	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  04-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1969 to January 1971.  The appeal comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  A psychiatric disorder is not shown by the probative evidence to be related to the Veteran's military service.  

2.  A skin disorder is not shown by the probative evidence to be related to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  A skin disorder was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met the requirements of all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided the required notice letter in December 2002, prior to the appealed June 2003 rating action.  This notice letter fulfilled the requirements of addressing what evidence was required to support the claims for service connection on the merits.  Subsequent notice letters including most recently in May 2012 were followed by appropriate development and readjudication of the claims by the RO, with issuance most recently of a supplemental statement of the case in June 2013.  These letters informed the Veteran of the required notice and duty-to-assist provisions, and of the information and evidence necessary to substantiate the claims for service connection, as well as informing of the respective roles of the Veteran and VA in developing the claims and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained being on the Veteran.  The Veteran was also provided with general notice of the evidence required to satisfy the claim for service connection.  Additionally, he was specifically afforded notice of how disability ratings and effective dates are assigned by a March 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated VA and private treatment and evaluation records.  Indicated treatment or evaluation records have been sought, and obtained records have been associated with the claims file.  Records from the Social Security Administration (SSA) underlying SSA disability claims adjudications were also obtained.  The Veteran has been informed, including by rating action, statement of the case, and supplemental statements of the case, of records obtained.    

The RO made appropriate efforts to develop the record as directed by the Board's remands in August 2007, September 2008, May 2010, and April 2012.  This included providing the Veteran with additional notice of the evidence required to sustain his claims for service connection, affording the Veteran the opportunity to submit evidence or argument in furtherance of his claims, obtaining service personnel records, obtaining additional treatment records, and affording the Veteran examinations addressing the nature and etiology of any current psychiatric disorder and any current occupational skin disorder.  The remand development was followed by review of the claim, including most recently by the supplemental statement of the case in June 2013.  The Board finds substantial compliance with all development required by the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The examinations afforded the Veteran evaluated the Veteran's psychiatric disorder and his occupational skin disorder in conjunction with his prior history and described them in sufficient detail so the Board's evaluation was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, there is no indication in the record that additional evidence relevant to the psychiatric disorder and occupational skin disorder issues being decided herein are available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the severity of his disabilities.  Moreover, he testified at a videoconference hearing before the Board in July 2008.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so. As such, VA has complied, to the extent required, with the duty-to-assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

II.  Claims for Service Connection

The Veteran contends that he is entitled to service connection for a psychiatric disorder and a skin disorder, based on his assertions that these disorders began in service, or based on a causal relationship between in-service incidents and the current disabilities, including posttraumatic stress disorder (PTSD) due to an in-service stressor.       

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a) ; Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d). 

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Psychiatric Disorder

Service treatment records are negative for an complaint, finding, or treatment for a psychiatric disorder, and none is noted upon service separation examination in December 1970.  There is also no record of psychiatric disorder for many years post service.  

The Veteran was afforded a VA examination, most recently in May 2013, to address his claimed psychiatric disorder.  The examiner noted the Veteran's single stressor which the VA has accepted as having occurred based on service verification, of the Veteran having been on a lifeboat which capsized when stationed on the USS HORNET, but with official records reflecting that all sailors aboard the lifeboat were recovered and there were no fatalities.  This statement conflicts with the Veteran's narrative of the incident, consisting of one of the soldiers reportedly dying.  The examiner noted that while this stressor was confirmed, the Veteran did not meet the diagnostic criteria for PTSD due to that confirmed stressor or otherwise.  In this regard, the examiner noted that while the Veteran reported having distressing memories of the incident in service, these were now so infrequent as to not support a current diagnosis of disability.  

The examiner noted the Veteran's multiple past psychiatric diagnoses including major depressive disorder; mood disorder, not otherwise specified (NOS); alcohol dependence; cocaine dependence; PTSD; mixed personality disorder; and dysthymic disorder, among other neuroses or characterological disorders.  However, the examiner ultimately concluded that the appropriate diagnosis currently was dysthymic disorder, with alcohol dependence in full sustained remission.  The examiner noted that while the Veteran's psychiatric history as recorded in prior treatments and evaluations reflected a variety of reported initial onsets of psychiatric illness, the first available records of depressive symptoms were in 1996, and numerous records suggested that the Veteran's depressive symptoms had their onset following a motor vehicle accident in 1977 in which the Veteran crashed his car into a motorcycle, the motorcyclist was killed, and the Veteran was charged with vehicular homicide, with the Veteran reportedly psychiatrically hospitalized after than incident.  The record of the hospitalization could not be obtained due to a hospital records retention policy dictating that they were destroyed after 10 years.  

As the May 2013 VA examiner noted, extensively documented records reveal varied psychiatric diagnoses from the mid 1990s forward.  These include diagnoses provided  in a Social Security disability examination in December 1997, VA psychiatric examination March 1999, and a February 2003 treatment record all recording a history of onset of depression following the motor vehicle accident which was reported as occurring in 1977 or 1978; whereas subsequent records including VA treatment records in 2003 and 2004 reflect the Veteran's assertions of onset of depression in service following the Veteran's receipt of a "Dear John" letter in service.  The examiner also noted a July 1996 record reflecting an assertion that the Veteran's depression began after his maid set him on fire.  

The Veteran is competent to report upon his history of symptoms of psychiatric disorder, and of treatment received.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  However, the Veteran's inconsistent and conflicting narratives concerning approximate date or circumstances of first onset of depression or depressive symptoms effectively impeach the Veteran's credibility with regard to his self-reported history of psychiatric disorder.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Such inconsistent and conflicting narratives and narratives inconsistent with documented facts render it essentially impossible to rely on any one of the Veteran's narratives in the absence of independent corroboration, with corroboration of a narrative linking a psychiatric disorder to service lacking in this case.  Thus, the Veteran's assertions, such as his testimony at his July 2008 hearing to the effect that he had intervals of depressed mood in service, cannot be relied upon to support the claim.  Id.  Moreover, while the Veteran is competent to address the presence of his symptoms, the diagnosis of PTSD is beyond the purview of lay knowledge.  Jandreau, 492 F.3d at 1377.  

The Board finds most probative the conclusion of the May 2013 examiner to the effect that the most "likely" of the narratives involves the onset of depression following the motor vehicle accident in 1977, since the Veteran was reportedly hospitalized for depression following the incident.  Such an onset of depression years following service, however, does not support service connection for a psychiatric disorder.  

The May 2013 VA examiner concluded that it was "not at least as likely as not" that the Veteran's dysthymic disorder was "incurred in, caused by, or related to" his military service, based on the absence of any independent evidence of a psychiatric disorder in service, and based on the greater likelihood of the onset of psychiatric symptoms following service, particularly following the motor vehicle accident in 1977.  These conclusions and supporting findings and analysis, are consistent with the conclusions, findings, and analysis of the prior VA examiner in January 2011.  

With the weight of competent and probative evidence favoring the conclusions of the January 2011 and May 2013 examiners that the Veteran's current psychiatric disorder did not begin until many ears post service and was not causally related to service, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for otosclerosis of the right ear, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Skin Disorder

Service treatment records reflect a single treatment in August 1970 for a "skin irritation on face."  The treating clinician assessed mild to moderate folliculitis of the face, and prescribed medication.  There is no follow-up treatment or evaluation record to suggest chronicity of this disorder following treatment.  There is no other service treatment or evaluation record reflecting any finding of a skin disorder.  There is no finding of a skin disorder on service separation examination in December 1970, and there is no record of a skin disorder for many years post service.  

In his July 2008 hearing testimony before the Board, the Veteran asserted that in service he was assigned to duties "mothballing" the USS HORNET, which consisted of "stripping it down, and use [of] chemicals to clean it up."  He then contended that he developed a rash on his arms following that assignment in 1970, and that following his transfer to the USS CORAL SEA he developed a skin disorder on his head, and received treatment consisting of antibiotics.  He testified that the condition persisted and he continued to receive treatment for it up to the present time.  

Upon a private medical evaluation for skin disorders in January 1993, the Veteran's past post-service exposure was carefully noted.  The examiner recorded a history of the Veteran having worked for an automobile manufacturer, specifically noting a history of working in 1984 for approximately six to eight weeks with trichlorethane, which resulted in his developing a generalized rash and itching.  The Veteran reported that several co-workers also developed a similar rash.  The Veteran reported a history subsequent to 1984 of treatment by a private physician, with an assessment of contact dermatitis, and treatment over the years with a variety of antibiotics and ointments.  The January 1993 examiner noted that the Veteran had extensive folliculitis affecting the arms, chest, back, anterior and posterior thorax, and scalp, with significant alopecia.  The examiner noted that it was the impression of past dermatology specialists that the Veteran's chronic dermatosis was "more than likely related to his industrial injury." 

Additional private treatment records in the mid to late 1980s and 1990s consistently diagnose folliculitis decalvans, with skin cultures in June 1991 positive for staphylococcus aureus.  A September 1990 treatment additionally diagnosed cicatrix of the scalp, and a June 1991 treatment found acne keloidalis nuchae on the head or face.  

At a VA psychiatric examination in March 1999, the Veteran provided a history of having a skin disorder, secondary to chemical exposure, while working in his civilian occupation in approximately 1982, then developing rashes, tumors, sores, and scabs mostly over his head but also on both arms.  He also reported a burn injury resulting from a relative throwing hot grease on him.  

The histories the Veteran has provided over the years about his skin disorders are contradictory to his claim that his current skin disorder began in service.  The Board finds the Veteran's history of continuing skin symptoms over multiple parts following in-service work exposure are not credible, based on his contradicting narratives of the onset of the skin disorders following industrial exposure in the 1980's.  Caluza, 7 Vet. App. 511.  

Accordingly, the Board finds the preponderance of the evidence against any skin disorder during the claim period having been incurred in service or otherwise being causally related to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a skin disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


